DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 are indefinite because they depend from claim 11 which has been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13, 15, 16 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Application 2005/026682 A1, in view of Gu et al, KR20160082237 (A), and Morokuma et al, CN 102468111 A.
Regarding claims 1 and 30, Chen et al teaches an apparatus, comprising: a reaction chamber 200; a pulsing valve 242A attached to the reaction chamber 200, the pulsing valve 242A comprising: a reactive chemical inlet 243A; a reaction chamber outlet 236A; and a closure (diaphragm of seat assembly 244A Paragraph 0056) having an open and closed configuration to open and close, respectively, a route from the reactive chemical inlet 243A to the reaction chamber outlet 236A, the apparatus further comprising: an additional cleaning chemical inlet 245A at the reaction chamber side of the closure to purge the closure.  
Chen et al differs from the present invention in that Chen et al does not teach: the closure provides a valve output surface pointing to the reaction chamber, the valve output surface is purged in both the open configuration and in the closed configuration of the closure, and in the closed configuration, the reactive chemical remains on a side of the closure other than a side of the closure providing the valve output surface.
Gu et al teaches a throttle valve (butterfly valve) 10 having a closure 14. The closure 14 provides a valve output surface (surface of the closure facing downstream of gas flow) pointing downstream, the valve output surface is purged in both the open configuration (Figure 6) and in the closed configuration of the closure (Figure 7), and in the closed configuration (Figure 7), the reactive chemical remains (upstream gases) on a side of the closure other than a side of the closure providing the valve output surface (Figure 7).
Morokuma et al teaches that pulse valves can be a needle valve, sleeve throttle valve, ball valve, gate valve, ball valve, butterfly valve, a sliding valve and so on.
The motivation for replacing the pulse valve of Chen et al with the throttle valve (butterfly valve) of Gu et al is to provide an alternate and equivalent pulse valve as taught by Morokuma et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the pulse valve of Chen et al with the throttle valve (butterfly valve) of Gu et al as taught by Morokuma et al.
Regarding claim 2, Chen et al, Gu et al, and Morokuma et al teaches that the additional cleaning chemical inlet purges the closure and/or valve output surface.  
Regarding claim 3, Chen et al, Gu et al, and Morokuma et al differ from the present invention in that they do not teach that the additional cleaning chemical inlet points directly or at least obliquely to the closure and/or valve output surface. It has been held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the additional cleaning chemical inlet of Chen et al, Ronsse et al, and Kilpela et al such that the additional cleaning chemical inlet points directly or at least obliquely to the closure.
Regarding claim 4, Chen et al teaches that the reaction chamber outlet provides a reaction chamber outlet channel towards the reaction chamber.  (Figure 2)
Regarding claim 5, Chen et al teaches that  the additional cleaning chemical inlet (outlet of pipe 245A) in a reaction chamber outlet channel wall.  (Figure 2)
Regarding claim 6, Chen et al teaches that a pipe 245A extending towards the closure and/or valve outlet surface within the reaction chamber outlet channel, the pipe providing the additional cleaning chemical inlet.  
Regarding claim 7, Chen et al teaches that the apparatus is configured to provide continuous purge of the closure and/or valve output surface.  (Paragraph 0060)
Regarding claim 8, Chen et al teaches that the apparatus is configured to provide purge along the closure and/or valve output surface.  (Figure 2)
Regarding claim 13, The specific pressure of the chemical waste line is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “ if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of  Chen et al, Ronsse and Kilpela et al is capable of maintaining a higher pressure in a chemical waste line beginning at the waste line outlet compared to a pressure in the reaction chamber.
Regarding claim 15, Chen et al teaches that the pulsing valve is embedded into or attached to a structure selected from a group comprising: a structure leading to a reaction chamber, a reaction chamber structure, a reaction chamber wall, and a reaction chamber lid.  (Figure 2)
Regarding claim 16, Chen et al teaches that the apparatus is an ALD reactor.  

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Gu et al, and Morokuma et al, as applied to claims 1-8, 13, 15, 16 and 30 above, and further in view of Ronsse et al, US Patent Application Publication 2003/0101938 A1.
Chen et al, Gu et al, and Morokuma et al differ from the present invention in that they do not teach: a heated outer chamber around the reaction chamber; the pulsing valve in a heated intermediate space within the outer chamber but on the outside of the reaction chamber; and providing a route by-passing the closure from the reactive chemical inlet to the waste line outlet that route being open in the closed configuration of the closure. 
Regarding claim 9, Ronsse et al teaches a heated outer chamber 210 around the reaction chamber 202.  (Figure 6)
Regarding claim 10, Ronsse et al teaches the pulsing valve 545 in a heated intermediate space 275 within the outer chamber but on the outside of the reaction chamber 202.  
Regarding claim 12, Ronsse et al teaches providing a route by-passing the closure from the reactive chemical inlet to the waste line outlet that route being open in the closed configuration of the closure.  
Regarding claim 9, the motivation for adding a heater to heat the outer chamber around the reaction chamber of Chen et al, Gu et al, and Morokuma et al is to heat the reaction chamber to the desired temperature and prevent condensation of the precursors as taught by Ronsse et al. 
 Regarding claim 10, the motivation for placing the pulsing valve of Chen et al, Gu et al, and Morokuma et al in a heated intermediate space within the outer chamber but on the outside of the reaction chamber is to heat the pulsing valve of Chen et al, Gu et al, and Morokuma et al as taught by Ronsse et al.  
Regarding claim 12, the motivation for adding a route by-passing the closure from the reactive chemical inlet to the waste line outlet, that route being open in the closed configuration of the closure to the apparatus of Chen et al, Gu et al, and Morokuma et al is to provide a by-pass route so that the reactive chemical can be sent to the waste line outlet when the closure is closed to keep the flow constant and prevent start up and shut down lags in the flow rate as the valve opens and closes as taught by Ronsse et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to heat the outer chamber around the reaction chamber of Chen et al, Gu et al, and Morokuma et al;  place the pulsing valve of Chen et al, Gu et al, and Morokuma et al in a heated intermediate space within the outer chamber but on the outside of the reaction chamber; and adding a route by-passing the closure from the reactive chemical inlet to the waste line outlet, that route being open in the closed configuration of the closure to the apparatus of Chen et al, Gu et al, and Morokuma et al as taught by Ronsse et al.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Gu et al, and Morokuma et al, as applied to claims 1-8, 13, 15, 16 and 30 above, and further in view of Ronsse et al, US Patent Application Publication 2003/0101938 A1, and Kilpela et al, US Patent Application Publication 2005/0221004 A1.
Chen et al, Gu et al, and Morokuma et al differs from the present invention in that they do not teach the pulsing valve comprises a chemical waste line outlet, and wherein the closure is configured to prevent reactive chemical from flowing into the chemical waste line outlet when in the open configuration.
Ronsse et al teaches a 3-way valve 545 that is connected to the source gas 503, the processing chamber 202 via line 560, and the vacuum pump foreline 320 via waste by-pass line 322. Ronsse et al also teaches that the closure is configured to prevent reactive chemical from flowing into the chemical waste line outlet when in the open configuration.
Kilpela et al teaches the use of a three-way source pulsing valve.
The motivation for replacing the pulsing two-way valve of Chen et al, Gu et al, and Morokuma et al with a three-way pulsing valve attached to a source gas line, the processing chamber, and a chemical waste line of Ronsse et al and Kilpela et al, is to maintain a constant flow of source gas when the gas supply to the processing chamber is stopped as taught by Ronsse et al or Kilpela et al and well known in the art. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the pulsing two-way valve of Chen et al, Gu et al, and Morokuma et al with a three-way pulsing valve attached to a source gas line, the processing chamber, and a chemical waste line as taught by Ronsse et al and Kilpela et al.
Response to Arguments
Applicant’s arguments, filed June 13, 2022, with respect to the rejection of the claims under 103 in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gu et al, KR20160082237 (A), and Morokuma et al, CN 102468111 A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))   
CN 104955499 A to Heider et al also teaches that a throttle valve can be a pulse valve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716